             Case 3:19-cv-06809-MMC Document 41 Filed 09/11/20 Page 1 of 4




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 J. WESLEY SAMPLES (CABN 321845)
   Assistant United States Attorney
 4
          450 Golden Gate Avenue, Box 36055
 5        San Francisco, California 94102-3495
          Telephone: (415) 436-7073
 6        Fax: (415) 436-6748
          wes.samples@usdoj.gov
 7

 8 Attorneys for Defendants

 9
   PILLSBURY WINTHROP SHAW PITTMAN LLP
10 THOMAS V. LORAN III (SBN 95255)
   thomas.loran@pillsburylaw.com
11 ELYSSA J. ROMINO (SBN 312922)
   elyssa.romino@pillsburylaw.com
12 Four Embarcadero Center, 22nd Floor
   San Francisco, CA 94111
13 Telephone: (415) 983-1000
   Fax: (415) 983-1200
14
   Attorneys for Plaintiffs
15
   (Additional Counsel listed on signature page)
16

17
                                 UNITED STATES DISTRICT COURT
18
                               NORTHERN DISTRICT OF CALIFORNIA
19
                                     SAN FRANCISCO DIVISION
20

21   THE INTERNATIONAL REFUGEE        ) CASE NO. 3:19-cv-06809-MMC
     ASSISTANCE PROJECT, ET AL.,      )
22                                    ) JOINT FURTHER CASE MANAGEMENT
           Plaintiffs,                ) STATEMENT
23                                    )
        v.                            )
24                                    )
     FEDERAL BUREAU OF INVESTIGATION, )
25   ET AL.,                          )
                                      )
26         Defendants.                )
                                      )
27

28 JOINT FURTHER CASE MANAGEMENT CONFERENCE STATEMENT
     3:19-cv-06809-MMC                                                         1
                                                                             4813-3235-1434
              Case 3:19-cv-06809-MMC Document 41 Filed 09/11/20 Page 2 of 4




 1

 2          Pursuant to Court’s instruction at the February 14, 2020 Initial Case Management Conference,

 3 the Civil Minutes following the February 14, 2020 Initial Case Management Conference (Dkt. 24), and

 4 Local Rule 16-10, Plaintiffs the International Refugee Assistance Project, Muslim Advocates, and

 5 ACLU of Northern California and Defendants the Federal Bureau of Investigation (“FBI”), the United

 6 States Department of Homeland Security (“DHS”), the United States Department of Justice (“DOJ”),

 7 and the United States Department of State (“DOS”) (collectively, the “Parties”) submit the following

 8 joint further case management conference statement.

 9 I.       Progress and Changes Since the February 14, 2020 Initial Case Management Conference

10          Since the February 14, 2020 Initial Case Management Conference, the Parties have met and

11 conferred several times, and exchanged correspondence in an effort to narrow the issues, as reflected in

12 six previous Joint Status Reports (“JSRs”). See Dkt. Nos. 29, 30, 31, 36, 38, 40.

13          On April 2, 2020 the Court granted DOS and FBI’s Unopposed Administrative Motion to Stay.

14 See Dkt. 27 (Administrative Motion to Stay) and Dkt. 28 (Order). The stay ended on June 1, 2020.

15 Following the end of the stay and the filing of the June JSR, Plaintiffs requested and the Parties

16 participated in a telephonic joint status conference on June 16, 2020.

17          Since the June 16, 2020 telephonic joint status conference, the Parties have continued to meet

18 and confer and have filed three JSRs reporting on their progress and the status of the case. See Dkt.

19 Nos. 46, 38, 40 The Parties filed their most recent JSR on September 8, 2020 (Dkt. 40). As

20 documented in the September JSR, each Defendant is in varying stages of completing review and

21 production of records responsive to Plaintiffs’ FOIA Request. The September JSR also identifies

22 several issues about which the Parties continue to meet and confer and would like to address with the

23 Court at the upcoming Case Management Conference: (i) Defendant DHS’s proposal, sent to Plaintiffs

24 on September 9, 2020, for narrowing searches to reduce the size of data returned from the searches

25 noted in the July JSR, as well as the timeline regarding review and processing of responsive records,

26

27

28 JOINT FURTHER CASE MANAGEMENT CONFERENCE STATEMENT
     3:19-cv-06809-MMC                                                                                  2
                                                                                                   4813-3235-1434
                 Case 3:19-cv-06809-MMC Document 41 Filed 09/11/20 Page 3 of 4




 1 including its position that it will not expedite processing of Plaintiffs’ FOIA Request1; (ii) the pace of

 2 Defendant FBI’s processing of documents requiring consultation with other government agencies; and

 3 (iii) Defendant DOS’s timeline for and progress on review and processing of documents on its classified

 4 database, and Plaintiffs’ request to DOS for an explanation of the search terms used by DOS.

 5
     DATED: September 11, 2020                            Respectfully submitted,
 6
                                                          DAVID L. ANDERSON
 7                                                        United States Attorney
 8                                                        /s/ J. Wesley Samples         2

 9                                                        J. WESLEY SAMPLES
                                                          Assistant United States Attorneys
10
                                                          Attorneys for Defendants
11

12 DATED: September 11, 2020                              Respectfully submitted,
13                                                        /s/Elyssa J. Romino
                                                          THOMAS V. LORAN III
14                                                        ELYSSA J. ROMINO
15
                                                          Attorneys for Plaintiffs
16
                                                          ADDITIONAL COUNSEL
17
                                                          MUSLIM ADVOCATES
18                                                        MATTHEW W. CALLAHAN (SBN 307782)
                                                          matthew@muslimadvocates.org
19                                                        P.O. Box 34440
                                                          Washington, DC 20043
20                                                        Telephone: (202) 897-2622
                                                          Fax: (202) 508-1007
21
                                                          INTERNATIONAL REFUGEE ASSISTANCE
22                                                        PROJECT
                                                          MELISSA S. KEANEY (SBN 265306)
23                                                        mkeaney@refugeerights.org
                                                          PO Box 2291
24                                                        Fair Oaks, CA 95628
25   1
         Plaintiffs are considering the proposal.
26   2
    In compliance with Civil Local Rule 5-1(i)(3), the filer of this document attests under penalty of
27 perjury that all signatories have concurred in the filing of this document.

28 JOINT FURTHER CASE MANAGEMENT CONFERENCE STATEMENT
     3:19-cv-06809-MMC                                                                                 3
                                                                                                     4813-3235-1434
             Case 3:19-cv-06809-MMC Document 41 Filed 09/11/20 Page 4 of 4




 1                                            Telephone: (916) 546-6125

 2                                            ACLU OF NORTHERN CALIFORNIA
                                              SEAN RIORDAN (SBN 255752)
 3                                            SRiordan@aclunc.org
                                              39 Drumm Street
 4                                            San Francisco, CA 94105
                                              Telephone: (415) 621-2493
 5                                            Fax: (415) 255-1478

 6                                            Attorneys for Plaintiffs

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28 JOINT FURTHER CASE MANAGEMENT CONFERENCE STATEMENT
     3:19-cv-06809-MMC                                                         4
                                                                             4813-3235-1434
